Title: Thomas Jefferson to Josephus B. Stuart, 10 May 1817
From: Jefferson, Thomas
To: Stuart, Josephus Bradner


          
            Dear Sir
            Monticello
May 10. 17.
          
          Your favor of Apr. 25th is duly recieved. I am very sensible of the partiality with which you are so good as to review the course I have held in public life; and I have also to be thankful to my fellow citizens for a like indulgence generally shewn to my endeavors to be useful to them. they give quite as much credit as is merited to the difficulties supposed to attend the public administration. there are no mysteries in it. difficulties indeed sometimes arise; but common sense and honest intentions will generally steer thro’ them, and, where they cannot be surmounted, I have ever seen the well-intentioned part of our fellow citizens sufficiently disposed not to look for impossibilities. we all know that a farm however large is not more difficult to direct than a garden, and does not call for more attention or skill.
          I hope with you that the policy of our country will settle down with as much navigation and commerce only as our own exchanges will require, and that the disadvantage will be seen of our undertaking to carry on that of other nations. this indeed may bring gain to a few individuals, and enable them to call off from our farms more laborers to be converted into lackies & grooms for them; but it will bring nothing to our country but wars, debt, & delapidation  dilapidation. this has been the course of England, and her examples have fearful influence on us. in copying her we do not seem to consider that like premisses induce like consequences. the bank-mania is one of the most threatening of these imitations. it is raising up a monied aristocracy in our country which has already set the government at defiance, and altho’ forced at length to yield a little on this first essay of their strength, their principles are unyielded and unyielding. these have taken deep root in the hearts of that class from which our legislators are drawn, and the sop to Cerberus from fable, has become history. their principles lay hold of the good, their pelf of the bad, and thus those whom the constitution had placed as guards to it’s portals, are sophisticated or suborned from their duties. that paper money has some advantages is admitted. but that it’s abuses also are inevitable and, by breaking up the measure of value, makes a lottery of all private property, cannot be denied. shall we ever be able to put a constitutional veto on it?   You say I must go to writing history. while in public life, I had not time: and now that I am retired, I am past the time. to write history requires a whole life of observation, of enquiry, of labor and correction. it’s materials are not to be found among the ruins of a decayed memory. at this day I should begin where I ought to have left off. the ‘solve senescentem equum’ is a precept we learn in youth, but for the practice of age; and were I to disregard it it would be but a proof the more of it’s soundness. if any thing has ever merited to me the respect of my fellow-citizens, themselves, I hope, would wish me not to lose it by exposing the decay of faculties of which it was the reward. I must then, dear Sir, leave to yourself and your brethren of the rising generation to arraign at your tribunal the actions of your predecessors, and to pronounce the sentence they may have merited or incurred. if the sacrifices of that age have resulted in the good of this, then all is well, and we shall be rewarded by their approbation, and shall be authorised to say ‘go ye, and do likewise.’ to yourself I tender personally the assurance of great esteem & respect
          Th: Jefferson
        